DETAILED ACTION
This Office Action is in response to Application No. 15/899,991 filed on February 20, 2018. Claims 1-20 are presented for examination and are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 20th, 2018 and January 15th, 2019 have been filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under §101 as non-eligible subject matter.
In regards to claim 1, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a user cluster, detecting a problem on a device, determining a solution for said problem, providing the instructions for that solution to the user, determining the results of the solution instructions and recording the results.



2A Prong 1: The following limitations under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.


A computer implemented method for device technical support for a user, comprising: determining a user cluster corresponding to the user; (Mental process – determining a category or group that a user belongs to. Like determining if the user is categorized as a beginner or possesses advanced skill for technology) detecting a device problem on an electronic device corresponding to the user; (Mental Process – Observation and evaluation based off of what a user reports and whether that is considered normal function or a device problem ) determining a solution path for the device problem, wherein the solution path is based on the device problem and the user cluster; (Mental Process – determining a solution for the problem based off of the nature of the problem and how tech-savvy the user is) providing instructions corresponding to the solution path to the user; (Mental Process – Can split the determined solution of the previous limitation into step by step instructions for the user to follow)  determining a solution path success result; (Mental Process – determine based off of the results that the user provides you if the solution path worked) 


2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “and recording the solution path success result”. This is merely a form of data storage based on the result of the mental process and is recited in a high-level of generality which is a form of insignificant extra-solution activity. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limitations. The claim is directed to an abstract idea.



2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of recording the result of the solution path amounts to no more than storage of data. Further, the step is re-evaluated under Step 2B to determine if the steps are more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving steps are well-understood, routine, conventional activities is supported under Berkheimer. The claim is not patent eligible.



In regards to claim 9, it is similar to claim 1 except that it is directed towards a computing device rather than a method. The claim additionally recites “An electronic computing device comprising: a processor; a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of: ” which are generic computer components merely applying the judicial exception. These are generic computer components that are recited without specific instructions, except for the computer components to perform the actions of the mind. As the claim is directed towards these devices with high-levels of generality (any computer memory and processor that can execute instructions from said memory would be able to perform the claim limitations), the claim amounts to instructions to apply the exception using said generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations. The claim lacks any additional elements that are sufficient to amount to more than the judicial exception under 2B. The claim is directed to an abstract idea.
In regards to claim 16, it is similar to claim 9 except that the claim is directed towards a computer program product rather than a computing device. The claim recites “A computer program product for an electronic computing device comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the electronic computing device to: ” 
which are generic computer components. These are generic computer components that are recited without specific instructions, except for the computer components to perform the actions of the mind. As the claim is directed towards these devices with high-levels of generality (any computer-readable storage medium containing said instructions that can be coupled to a processor can perform the claim limitation), the claim amounts to instructions to apply the exception using said generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations. The claim lacks any additional elements that are sufficient to amount to more than the judicial exception under 2B. The claim is directed to an abstract idea.

In regards to claim 2, the claim is directed towards specifying that determining the user cluster further comprises determining the user experience level. The claim is directed towards a mental process without significantly more. The claim limitation simply recites an additional mental process that is recited at a high-level of generality and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 3, the claim is directed towards specifying that determining the user experience level comprises performing a lexical analysis of the user. The claim is directed towards a mental process without significantly more. Performing a lexical analysis to determine how skilled someone is on a given topic is a mental process which humans do constantly when assisting others accomplish a goal. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 4, the claim is directed towards analyzing the user interface navigation of a user to help determine their experience level. The claim is directed towards a mental process without significantly more. Analyzing the user interface navigation of a user is an observation that a human can do and can evaluate how much the user is struggling to accomplish tasks like finding buttons on a navigation bar. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.


In regards to claim 5, the claim is directed towards terminating the solution path based on the determined user experience level. The claim is directed towards a mental process without significantly more. A human can observe that a highly skilled user who understands troubleshooting steps very well will not get any benefit from recited steps that consist of commands they have already tried. Inversely, a human can also determine that a user who has lots of trouble performing basic commands will have no use for a very intricate and complicated set of instructions. A human would be able to evaluate whether the solution path is directed towards a set of instructions that is futile for the user and decide to end or terminate the solution path. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 6, the claim is directed towards adjusting the complexity of the provided instructions based on the determined user cluster. The claim is directed towards a mental process without significantly more. A human can determine that a user of a certain comfort/experience level with a topic would probably be better suited with an adapted set of instructions. The observation that a user is within a certain bracket of skill on a topic and the evaluation that a shift in the instructions is necessary is a mental process. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 7, the claim is directed towards determining a platform preference for the user. The claim is directed towards a mental process without significantly more. A human can determine through the information provided (either the user being directly prompted or not) whether the user has a preference for the platform being used. That observation can then be evaluated as a mental process. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 8, the claim is directed towards determining the problem on the device through the device log on the electronic device. The claim is directed towards a mental process without significantly more. Observing the device log is a mental process that a human can perform and an evaluation can be made based off of the log of what the issue is. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 10, the claim is directed towards determining a user experience level. The claim is directed towards a mental process without significantly more. The claim limitation simply recites an mental process exception that is recited at a high-level of generality and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 9.
In regards to claim 11, the claim is directed towards performing a lexical analysis on a user to determine their skill level. The claim is directed towards a mental process without significantly more. Performing a lexical analysis to determine how skilled someone is on a given topic is a mental process which humans do constantly when assisting others accomplish a goal. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 9.
In regards to claim 12, the claim is directed towards performing a user interface navigation analysis to determine the user skill level. The claim is directed towards a mental process without significantly more. Analyzing the user interface navigation of a user is an observation that a human can do and can evaluate how much the user is struggling to accomplish tasks like finding buttons on a navigation bar. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 9.
In regards to claim 13, the claim is directed towards terminating a solution path based on the user skill level. The claim is directed towards a mental process without significantly more. A human can observe that a highly skilled user who understands troubleshooting steps very well will not get any benefit from recited steps that consist of commands they have already tried. Inversely, a human can also determine that a user who has lots of trouble performing basic commands will have no use for a very intricate and complicated set of instructions. A human would be able to evaluate whether the solution path is directed towards a set of instructions that is futile for the user and decide to end or terminate the solution path. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 9.
In regards to claim 14, the claim is directed towards determining the user’s preference for an application. The claim is directed towards a mental process without significantly more. A human can determine through the information provided (either the user being directly prompted or not) whether the user has a preference for the application being used. That observation can then be evaluated as a mental process. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 9.
In regards to claim 15, the claim is directed towards determining the user’s preference for a platform. The claim is directed towards a mental process without significantly more. A human can determine through the information provided (either the user being directly prompted or not) whether the user has a preference for the platform being used. That observation can then be evaluated as a mental process. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 9.
In regards to claim 17, the claim is directed towards determining a user experience level. The claim is directed towards a mental process without significantly more. The claim limitation simply recites an additional mental process that is recited at a high-level of generality and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 16.
In regards to claim 18, the claim is directed towards performing a lexical analysis on a user to determine their skill level. The claim is directed towards a mental process without significantly more. Performing a lexical analysis to determine how skilled someone is on a given topic is a mental process which humans do constantly when assisting others accomplish a goal. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 16.
In regards to claim 19, the claim is directed towards performing a user interface navigation analysis to determine the user skill level. The claim is directed towards a mental process without significantly more. Analyzing the user interface navigation of a user is an observation that a human can do and can evaluate how much the user is struggling to accomplish tasks like finding buttons on a navigation bar. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 16.
In regards to claim 20, the claim is directed towards terminating a solution path based on the user skill level. The claim is directed towards a mental process without significantly more. A human can observe that a highly skilled user who understands troubleshooting steps very well will not get any benefit from recited steps that consist of commands they have already tried. Inversely, a human can also determine that a user who has lots of trouble performing basic commands will have no use for a very intricate and complicated set of instructions. A human would be able to evaluate whether the solution path is directed towards a set of instructions that is futile for the user and decide to end or terminate the solution path. The claim limitation simply recites an additional mental process and does not integrate the claim into a practical application. Additionally, the claim does not contain any additional elements that amount to more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 16.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-3, 5, 7-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khudia (US 20180365027 A1).





In regards to claim 1, Khudia teaches the following:
A computer implemented method for device technical support for a user, comprising: determining a user cluster corresponding to the user;
[ (Abstract) “receiving an indication of a user invoking a support facility due to a problem experienced with a software application; obtaining user-related information including at least one of an age of the user or at least one indication of proficiency of the user with operation of the software application”
	This citation from Khudia teaches a smart support system that is able to provide support to users experiencing an issue with software. Further, the system takes the user’s proficiency with the software into account. Examiner notes that the applicant’s specification (¶0041) describes determining a user cluster as determining their proficiency level. ]
detecting a device problem on an electronic device corresponding to the user;
[ (¶0003) “circuitry configured to receive an indication of a user invoking a support facility due to a problem experienced with a software application”
	This citation teaches the system containing circuitry that can detect the error request. ]
 determining a solution path for the device problem, wherein the solution path is based on the device problem and the user cluster;
[ (¶0003) “circuitry configured for selecting a starting point of a support path based at least partially on the problem-related information and the user-related including at least one of an age of the user or at least one indication of proficiency of the user with operation of the software application”
	This citation teaches the same calculation of a solution path (support path) and includes the same two factors for determining that path which are the problem and the user cluster (user proficiency) ]
 providing instructions corresponding to the solution path to the user;
[ (¶0004) “the support path defining one or more operations intended to address the problem experienced with the software application” ]
[ (¶0057) “the support path defining one or more operations to be performed to provide at least one support solution responsive to the assistance request” ]
[ (¶0028) “The support engine 160 may transmit one or more instructions for the requester 102 to perform in a serial or consecutive fashion” ]
 	determining a solution path success result;
[ (Fig. 3) 
	Reference number 322 of Figure 3 says “Resolution achieved?” in the flow-diagram for the process. The box contains an option for yes or no with following protocols to follow for either situation. The system is able to determine if the support path was successful or not. ]
 and recording the solution path success result.
[ (Fig. 3) 
	Reference number 324 of Figure 3 states “Storing data associated with the support process” if the resolution is successful. Examiner notes that if it is not successful, the entire process repeats again. Meaning that the system is a closed loop that must log the support process to exit successfully. ]


 In regards to claim 2, The method of claim 1, is taught by Khudia as seen in the rejection for claim 1 above. Khudia continues teaching the following:
wherein determining the user cluster comprises determining a user experience level.[ (¶0003) “circuitry configured for obtaining user-related information including at least one of an age of the user or at least one indication of proficiency of the user with operation of the software application” ]



In regards to claim 3, The method of claim 2, is taught by Khudia as seen in the rejection for claim 2 above. Khudia continues teaching the following:
wherein determining a user experience level comprises performing a lexical analysis of the user.
[ (¶0026) “the selecting of the starting point (at 318) may include analyzing a text version of the assistance request 104 and/or the support information 108 to determine one or more keywords contained within the text version of the assistance request” ]
[ (¶0027) “Then, in at least some implementations, the selecting the starting point (at 318) may include analyzing the requester information (e.g. age, proficiency of the requester, technical skills, experience, etc.) to further narrow down and intelligently select the starting point in the support menu 162 for providing support”
	These two citations along with the rest of the disclosure from Khudia teach that the system is able to analyze the wording of the support request along with other details to determine a user experience level and where to start the support process. ]
	




In regards to claim 5, The method of claim 2, is taught by Khudia as seen in the rejection for claim 2 above. Khudia continues teaching the following:
wherein determining the solution path further comprises terminating the solution path based on the determined user experience level.
[ (Fig. 3) 
	Reference number 328 in the figure shows a box labeled “max attempts reached?” and if yes, the box leads to connecting the requester with support personnel which effectively ends the solution path. As applicant’s specification notes (¶0044) that terminating the solution path has to do with trying the support solutions at the user’s skill level and if nothing is available/works then terminating the support path, the citation from Khudia is the same with there just being a set amount of attempts before termination. Examiner notes that the amount of attempts can be 1 and it would then be the same as the claim limitation. ]




In regards to claim 7, The method of claim 1, is taught by Khudia as seen in the rejection for claim 1 above. Khudia continues teaching the following:
wherein determining the user cluster comprises determining a platform preference.
[ (¶0022) “In other implementations, at least some of the issue-related information may be obtained from metadata that accompanies the assistance request (received at 302). In still further implementations, at least some of the issue-related information may be obtained (received from a push or pulled) from error logs, historical files, state data, tracking data, operating system information, or any other suitable sources or types of information received from the client device”
	This citation from Khudia teaches the system obtaining information automatically and some of the data including “operating system information” and “state data” which would correspond to the platform data of the claim limitation. ]




In regards to claim 8, The method of claim 1, is taught by Khudia as seen in the rejection for claim 1 above. Khudia continues teaching the following:
wherein detecting the device problem on the electronic device comprises retrieving information from a device log on the electronic device.
[ (¶0065) “In at least some alternate embodiments, circuitry configured for obtaining problem-related information related to the problem experienced with the software application comprises: circuitry configured for obtaining problem-related information related to the problem experienced with the software application from at least one of a crash log, an activity log, a bread crumb, an error log, a historical file, state data, tracking data, or operating system information”
	This citation teaches getting various pieces of information regarding the device problem from activity log, error log, historical file and other device logs. ]



In regards to claim 9, Khudia teaches the following:
An electronic computing device comprising: a processor;
[ (¶0045) “As shown in FIG. 5, the example computer system environment 500 includes one or more processors” ]
a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of:
[ (¶0045) “including the memory 504, to the one or more processors 502 and special purpose circuitry” ]
[ (¶0057) “a support engine at least partially stored on the memory, the support engine including one or more instructions executable by the processing component configured to perform one or more operations” ]
determining a user cluster corresponding to a user;
[ (Abstract) “receiving an indication of a user invoking a support facility due to a problem experienced with a software application; obtaining user-related information including at least one of an age of the user or at least one indication of proficiency of the user with operation of the software application”
	This citation from Khudia teaches a smart support system that is able to provide support to users experiencing an issue with software. Further, the system takes the user’s proficiency with the software into account. Examiner notes that the applicant’s specification (¶0041) describes determining a user cluster as determining their proficiency level. ]
detecting a device problem on an electronic device corresponding to the user;
[ (¶0003) “circuitry configured to receive an indication of a user invoking a support facility due to a problem experienced with a software application”
	This citation teaches the system containing circuitry that can detect the error request. ]
determining a solution path for the device problem, wherein the solution path is based on the device problem and the user cluster;
[ (¶0003) “circuitry configured for selecting a starting point of a support path based at least partially on the problem-related information and the user-related including at least one of an age of the user or at least one indication of proficiency of the user with operation of the software application”
	This citation teaches the same calculation of a solution path (support path) and includes the same two factors for determining that path which are the problem and the user cluster (user proficiency) ]
providing instructions corresponding to the solution path to the user;
[ (¶0004) “the support path defining one or more operations intended to address the problem experienced with the software application” ]
[ (¶0057) “the support path defining one or more operations to be performed to provide at least one support solution responsive to the assistance request” ]
[ (¶0028) “The support engine 160 may transmit one or more instructions for the requester 102 to perform in a serial or consecutive fashion” ]
determining a solution path success result;
[ (Fig. 3) 
	Reference number 322 of Figure 3 says “Resolution achieved?” in the flow-diagram for the process. The box contains an option for yes or no with following protocols to follow for either situation. The system is able to determine if the support path was successful or not. ]
and recording the solution path success result.
[ (Fig. 3) 
	Reference number 324 of Figure 3 states “Storing data associated with the support process” if the resolution is successful. Examiner notes that if it is not successful, the entire process repeats again. Meaning that the system is a closed loop that must log the support process to exit successfully. ]





In regards to claim 10, The electronic computing device of claim 9, is taught by Khudia as seen in the rejection for claim 9 above. Khudia continues teaching the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the step of determining a user experience level for the user.
[ (¶0003) “circuitry configured for obtaining user-related information including at least one of an age of the user or at least one indication of proficiency of the user with operation of the software application” ]





In regards to claim 11, The electronic computing device of claim 10, is taught by Khudia as seen in the rejection for claim 10 above. Khudia continues teaching the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the step of performing a lexical analysis of the user.
[ (¶0026) “the selecting of the starting point (at 318) may include analyzing a text version of the assistance request 104 and/or the support information 108 to determine one or more keywords contained within the text version of the assistance request” ]
[ (¶0027) “Then, in at least some implementations, the selecting the starting point (at 318) may include analyzing the requester information (e.g. age, proficiency of the requester, technical skills, experience, etc.) to further narrow down and intelligently select the starting point in the support menu 162 for providing support”
	These two citations along with the rest of the disclosure from Khudia teach that the system is able to analyze the wording of the support request along with other details to determine a user experience level and where to start the support process. ]






In regards to claim 13, The electronic computing device of claim 10, is taught by Khudia as seen in the rejection for claim 10 above. Khudia continues teaching the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the step of terminating the solution path based on the determined user experience level.
[ (Fig. 3) 
	Reference number 328 in the figure shows a box labeled “max attempts reached?” and if yes, the box leads to connecting the requester with support personnel which effectively ends the solution path. As applicant’s specification notes (¶0044) that terminating the solution path has to do with trying the support solutions at the user’s skill level and if nothing is available/works then terminating the support path, the citation from Khudia is the same with there just being a set amount of attempts before termination. Examiner notes that the amount of attempts can be 1 and it would then be the same as the claim limitation. ]




In regards to claim 14, The electronic computing device of claim 9, is taught by Khudia as seen in the rejection for claim 9 above. Khudia continues teaching the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the step of determining an application user preference.
[ (¶0003) “circuitry configured for obtaining problem-related information related to the problem experienced with the software application” ]
[ (¶0022) “In other implementations, at least some of the issue-related information may be obtained from metadata that accompanies the assistance request (received at 302). In still further implementations, at least some of the issue-related information may be obtained (received from a push or pulled) from error logs, historical files, state data, tracking data, operating system information, or any other suitable sources or types of information received from the client device”
	These citation from Khudia teach the system obtaining information automatically and some of the data including software application data directly which would correspond to the application data of the claim limitation. ]





In regards to claim 15, The electronic computing device of claim 9, is taught by Khudia as seen in the rejection for claim 9 above. Khudia continues teaching the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the step of determining a platform preference.
[ (¶0022) “In other implementations, at least some of the issue-related information may be obtained from metadata that accompanies the assistance request (received at 302). In still further implementations, at least some of the issue-related information may be obtained (received from a push or pulled) from error logs, historical files, state data, tracking data, operating system information, or any other suitable sources or types of information received from the client device”
	This citation from Khudia teaches the system obtaining information automatically and some of the data including “operating system information” and “state data” which would correspond to the platform data of the claim limitation. ]




In regards to claim 16, Khudia teaches the following:
A computer program product for an electronic computing device comprising a computer readable storage medium
[ (¶0047) “The drives and their associated computer-readable media may provide nonvolatile storage of computer readable instructions” ]
having program instructions embodied therewith, the program instructions executable by a processor to cause the electronic computing device to:
[ (¶0057) “a support engine at least partially stored on the memory, the support engine including one or more instructions executable by the processing component configured to perform one or more operations” ]
determine a user cluster corresponding to a user;
[ (Abstract) “receiving an indication of a user invoking a support facility due to a problem experienced with a software application; obtaining user-related information including at least one of an age of the user or at least one indication of proficiency of the user with operation of the software application”
	This citation from Khudia teaches a smart support system that is able to provide support to users experiencing an issue with software. Further, the system takes the user’s proficiency with the software into account. Examiner notes that the applicant’s specification (¶0041) describes determining a user cluster as determining their proficiency level. ]
detect a device problem on an electronic device corresponding to the user;
[ (¶0003) “circuitry configured to receive an indication of a user invoking a support facility due to a problem experienced with a software application”
	This citation teaches the system containing circuitry that can detect the error request. ]
determine a solution path for the device problem, wherein the solution path is based on the device problem and the user cluster;
[ (¶0003) “circuitry configured for selecting a starting point of a support path based at least partially on the problem-related information and the user-related including at least one of an age of the user or at least one indication of proficiency of the user with operation of the software application”
	This citation teaches the same calculation of a solution path (support path) and includes the same two factors for determining that path which are the problem and the user cluster (user proficiency) ]
provide instructions corresponding to the solution path to the user;
[ (¶0004) “the support path defining one or more operations intended to address the problem experienced with the software application” ]
[ (¶0057) “the support path defining one or more operations to be performed to provide at least one support solution responsive to the assistance request” ]
[ (¶0028) “The support engine 160 may transmit one or more instructions for the requester 102 to perform in a serial or consecutive fashion” ]
determine a solution path success result;
[ (Fig. 3) 
	Reference number 322 of Figure 3 says “Resolution achieved?” in the flow-diagram for the process. The box contains an option for yes or no with following protocols to follow for either situation. The system is able to determine if the support path was successful or not. ]
and record the solution path success result.
[ (Fig. 3) 
	Reference number 324 of Figure 3 states “Storing data associated with the support process” if the resolution is successful. Examiner notes that if it is not successful, the entire process repeats again. Meaning that the system is a closed loop that must log the support process to exit successfully. ]





In regards to claim 17, The computer program product of claim 16, is taught by Khudia as seen in the rejection for claim 16 above. Khudia continues teaching the following:
wherein the computer readable storage medium includes program instructions executable by the processor to cause the electronic computing device to determine a user experience level.
[ (¶0003) “circuitry configured for obtaining user-related information including at least one of an age of the user or at least one indication of proficiency of the user with operation of the software application” ]





In regards to claim 18, The computer program product of claim 17, is taught by Khudia as seen in the rejection for claim 17 above. Khudia continues teaching the following:
wherein the computer readable storage medium includes program instructions executable by the processor to cause the electronic computing device to determine a user experience level.
[ (¶0026) “the selecting of the starting point (at 318) may include analyzing a text version of the assistance request 104 and/or the support information 108 to determine one or more keywords contained within the text version of the assistance request” ]
[ (¶0027) “Then, in at least some implementations, the selecting the starting point (at 318) may include analyzing the requester information (e.g. age, proficiency of the requester, technical skills, experience, etc.) to further narrow down and intelligently select the starting point in the support menu 162 for providing support”
	These two citations along with the rest of the disclosure from Khudia teach that the system is able to analyze the wording of the support request along with other details to determine a user experience level and where to start the support process. ]





In regards to claim 20, The computer program product of claim 17, is taught by Khudia as seen in the rejection for claim 17 above. Khudia continues teaching the following:
wherein the computer readable storage medium includes program instructions executable by the processor to cause the electronic computing device to terminate the solution path based on the determined user experience level.
[ (Fig. 3) 
	Reference number 328 in the figure shows a box labeled “max attempts reached?” and if yes, the box leads to connecting the requester with support personnel which effectively ends the solution path. As applicant’s specification notes (¶0044) that terminating the solution path has to do with trying the support solutions at the user’s skill level and if nothing is available/works then terminating the support path, the citation from Khudia is the same with there just being a set amount of attempts before termination. Examiner notes that the amount of attempts can be 1 and it would then be the same as the claim limitation. ]





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khudia as applied above, and further in view of Mouseflow ("Mouseflow: Do you know your users?").


In regards to claim 4, The method of claim 2, is taught by Khudia as seen in the rejection for claim 2 above. Although Khudia does not distinctly disclose the limitations of the claim, Mouseflow continues teaching the following:
wherein determining a user experience level comprises performing a user interface navigation analysis of the user.
[ (Pg. 3, Lines 10-11) “Other tags that can be found there: click-error, interaction, submit, etc” ]
[ (Pg. 3, Lines 13-18) “Mouseflow can help the clients a lot with the analysis and the statistic that are made with the information from the website. That way, the client can see the statistic about interactions…Client can see with which fields users have problems fulfilling them, how many interactions are made with the form, how many of them are submitted or how many have been dropped”
	These citations from Mouseflow teach the use of user analysis on mouse movement through a website’s GUI to gain valuable information like where they have issues and what parts of the site cause them problems. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising an automated technical support service which determines a user’s skill level as taught by Khudia, with the mouse tracking for behavioral analysis as taught by Mouseflow. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide important behavioral data that can be analyzed to develop new and more accessible or practical products [ Mouseflow (Pg. 1, Paragraph 1) ]. This would facilitate the recognized benefit of having a more accurate model without a substantial increase in cost or resources. 



In regards to claim 12, The electronic computing device of claim 10, is taught by Khudia as seen in the rejection for claim 10 above. Although Khudia does not distinctly disclose the limitations of the claim, Mouseflow continues teaching the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the step of performing a user interface navigation analysis of the user.
[ (Pg. 3, Lines 10-11) “Other tags that can be found there: click-error, interaction, submit, etc” ]
[ (Pg. 3, Lines 13-18) “Mouseflow can help the clients a lot with the analysis and the statistic that are made with the information from the website. That way, the client can see the statistic about interactions…Client can see with which fields users have problems fulfilling them, how many interactions are made with the form, how many of them are submitted or how many have been dropped”
	These citations from Mouseflow teach the use of user analysis on mouse movement through a website’s GUI to gain valuable information like where they have issues and what parts of the site cause them problems. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising an automated technical support service which determines a user’s skill level as taught by Khudia, with the mouse tracking for behavioral analysis as taught by Mouseflow. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide important behavioral data that can be analyzed to develop new and more accessible or practical products [ Mouseflow (Pg. 1, Paragraph 1) ]. This would facilitate the recognized benefit of having a more accurate model without a substantial increase in cost or resources. 
 





In regards to claim 19, The computer program product of claim 17, is taught by Khudia as seen in the rejection for claim 17 above. Although Khudia does not distinctly disclose the limitations of the claim, Mouseflow continues teaching the following:
wherein the computer readable storage medium includes program instructions executable by the processor to cause the electronic computing device to perform a user interface navigation analysis of the user.
[ (Pg. 3, Lines 10-11) “Other tags that can be found there: click-error, interaction, submit, etc” ]
[ (Pg. 3, Lines 13-18) “Mouseflow can help the clients a lot with the analysis and the statistic that are made with the information from the website. That way, the client can see the statistic about interactions…Client can see with which fields users have problems fulfilling them, how many interactions are made with the form, how many of them are submitted or how many have been dropped”
	These citations from Mouseflow teach the use of user analysis on mouse movement through a website’s GUI to gain valuable information like where they have issues and what parts of the site cause them problems. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising an automated technical support service which determines a user’s skill level as taught by Khudia, with the mouse tracking for behavioral analysis as taught by Mouseflow. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide important behavioral data that can be analyzed to develop new and more accessible or practical products [ Mouseflow (Pg. 1, Paragraph 1) ]. This would facilitate the recognized benefit of having a more accurate model without a substantial increase in cost or resources. 
 






Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Khudia as applied above, and further in view of Sparks ("Differentiated Instruction: A Primer").


In regards to claim 6, The method of claim 1, is taught by Khudia as seen in the rejection for claim 1 above. Although Khudia does not distinctly disclose the limitations of the claim, Sparks continues teaching the following:
further comprising adjusting a complexity of the provided instructions based on the determined user cluster.
[ (Pg. 2, lines 5-6) ““Differentiated instruction”—the process of identifying students’ individual learning strengths, needs, and interests and adapting lessons to match them”
	This citation from Sparks teaches the concept of adjusting the way information is presented to someone based on their expertise in the topic that is being presented. The article as a whole discusses how students can have tweaked instructions based on how well or poor they understand the subject. Examiner notes that the article is relied upon for its concept teaching and the determination of the user cluster, and provided instructions in relation to troubleshooting a problem with a device is taught by the primary art. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising an automated technical support service which determines a user’s skill level as taught by Khudia, with the differential instruction methodology as taught by Sparks. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a structured format to help people with different ability levels meet the same goal [ Sparks (Pg. 2, Lines 15-19) ]. This would facilitate the recognized benefit of having a more accurate model without a substantial increase in cost or resources.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180307756 A1 – Identifying resolutions based on recorded actions which teaches tracking client actions and the progress being made, records resolution progress towards a problem and user interfaces.
US 20190228315 A1 – Auto-solution help desk advisor which teaches IT problem solution through machine learning, determining an issue based off of past issues and various troubleshooting techniques.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123